             Case 1:19-cv-01933 Document 1 Filed 06/27/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                           CASE NO.: ________________________

 MONTOYA LAW, P.A.
 9155 S. Dadeland Blvd., Ste 1200
 Miami, Florida 33156

        Plaintiff,

 vs.

 UNITED STATES DEPARTMENT OF
 JUSTICE, CRIMINAL DIVISION
 950 Pennsylvania Avenue, N.W.
 Washington, DC 20530-0001

       Defendant.
 _____________________________________/

                         COMPLAINT FOR INJUNCTIVE RELIEF

       1.      This is an action under the Freedom of Information Act, 5 U.S.C. § 552, to order

the production of agency records, concerning the investigation and prosecution of Defendants

Odebrecht, S.A. and Branskem, S.A. in the cases styled U.S. v. Odebrecht, S.A., No. 16-643 (RJD)

and U.S. v. Branskem, S.A., No. 16-644 (RJD) from the United States District Court for the

Southern District of New York.

                                 JURISDICTION AND VENUE

       2.      This court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B).

This Court also has jurisdiction over this action as a federal question under 28 U.S.C. § 1331.

       3.      This Court has the authority to grant declaratory relief pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201 et seq.

       4.      Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).
              Case 1:19-cv-01933 Document 1 Filed 06/27/19 Page 2 of 3



                                              PARTIES

        3.      Plaintiff MONTOYA LAW, P.A., is Florida professional association with its

principal place of business in Miami, Florida and is the requester of the records which defendant

is now withholding.       Plaintiff has requested this information for investigative purposes in

connection with its legal representation of clients.

        4.      Defendant the UNITED STATES DEPARTMENT OF JUSTICE, CRIMINAL

DIVISION is an agency of the United States and has possession of the documents that plaintiff

seeks and is located within the District of Columbia.

                                            COUNT I
                             (Failure to Produce Responsive Records)

        5.      Plaintiff re-alleges and incorporates the foregoing paragraphs as if set forth in full.

        6.       By letter dated January 5, 2018, plaintiff requested access to (brief summary of

request). A copy of this letter is attached as Exhibit 1.

        7.      By letter dated February 5, 2018, plaintiff was denied access to the requested

information on the grounds that it was exempt from disclosure under Exemption 7(A) of 5 U.S.C.

§§ 552(b). A copy of this letter is attached as Exhibit 2.

        8.      By letter dated April 26, 2018, plaintiff appealed the denial of this request. A copy

of this letter is attached as Exhibit 3.

        9.      By letter dated May 23, 2018, plaintiff's appeal was denied. A copy of this letter is

attached as Exhibit 4.

        10.     Plaintiff has a right of access to the requested information under 5 U.S.C. §

552(a)(3), and there is no legal basis for defendant's denial of such access.

                                       PRAYER FOR RELIEF

        WHEREFORE, plaintiff requests this Court:

                                                   2
             Case 1:19-cv-01933 Document 1 Filed 06/27/19 Page 3 of 3




       (1)     Order defendant to provide access to the requested documents;

       (2)    Award plaintiff costs and reasonable attorney’s fees in this action, as provided in
5 U.S.C. § 552(a)(4)(E); and

       (3)     Grant such other and further relief as may deem just and proper.

DATED THIS 27th day of June, 2019.           Respectfully submitted,

                                                     MONTOYA LAW, P.A.
                                                     Dadeland Centre I
                                                     9155 South Dadeland Blvd., Suite 1200
                                                     Miami, FL 33156
                                                     T: (305) 445 9292
                                                     F: (305) 445 9249

                                                     By: /s/ Alexander Rundlet
                                                     Alexander Rundlet
                                                     D.C. Bar No.: 473053
                                                     arundlet@montoyalawfirm.com




                                                3
